Affirmed and Memorandum Opinion filed December 2, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00531-CR

                ELIZABETH MICHELLE DRURY, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 411th District Court
                             Polk County, Texas
                         Trial Court Cause No. 22399

                 MEMORANDUM                      OPINION


      Appellant entered a plea of guilty to the offense of sexual assault of a child.
The trial court deferred adjudicating guilt and placed appellant on community
supervision for a period of ten years and assessed a $2,500 fine. Subsequently, the
State filed a motion to adjudicate guilt. A hearing was conducted and appellant
pled “true” to the State’s allegations. The trial court found the allegations to be
true, adjudicated guilt, and sentenced appellant to confinement for sixteen years in
the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief and the record was delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a pro se
response.    See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991). As of this date, no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2